Citation Nr: 0900604	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-27 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include chloracne, on the back, stomach, neck, face, and 
head, to include as a result of in-service exposure to Agent 
Orange.

2.  Entitlement to service connection for enlarged prostate 
to include as a result of in-service exposure to Agent 
Orange.

3.  Entitlement to service connection for pain in the arms, 
hands, and feet to include as a result of in-service exposure 
to Agent Orange.

4.  Entitlement to service connection for a dental disorder, 
claimed as upper jaw and teeth moving, to include as a result 
of in-service exposure to Agent Orange.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran requested and was scheduled to appear at a Travel 
Board hearing in August 2008.  However, he failed to report 
for this hearing and provided no explanation for his absence.  
His request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of chloracne and 
the preponderance of the evidence is against the finding that 
the veteran has any other skin condition, to include 
folliculitis, that occurred in service or is etiologically 
related to his active service.

2.  The veteran does not have a diagnosis of a prostate 
condition.

3.  The veteran does not have a diagnosed disorder manifested 
by pain of the arms, hands, and feet.  

4.  The veteran does not have a diagnosis of a disorder of 
the upper jaw or teeth.  

5.  The veteran's service-connected disability alone does not 
preclude him from securing and following gainful employment.


CONCLUSIONS OF LAW

1.  A skin condition, to include chloracne, was not incurred 
in or aggravated by active service and it may not be so 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A prostate disorder was not incurred in or aggravated by 
active service and it may not be so presumed.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  A disorder manifested by pain of the arms, hands, and 
feet was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).

4.  A disorder of the upper jaw and teeth was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).

5.  The criteria for a TDIU due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in January 2006, prior to the rating decision on appeal, the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection and TDIU, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service and VA treatment records as well as 
written communications from the veteran and his brother are 
in the file.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to the issues on appeal. However, as will be 
discussed in detail below, in light of the uncontroverted 
facts (which indicates that he is not unemployable due to his 
single service connected disability of degenerative disc 
disease of the lumbar spine, his symptoms have not been 
diagnosed as chloracne, a dental disorder, or a disorder of 
the prostate, arms, hands, or feet and he was not treated for 
folliculitis until approximately 23 years after his 
separation from service) the Board finds that an examination 
is unnecessary to decide these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Certain diseases may be presumed to have been incurred in 
service when manifested to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).  In order to establish direct service 
connection for a disorder, there must be (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

The veteran's October 2006 Notice of Disagreement reflects 
his contention that his claimed disorders are the result of 
in-service exposure to Agent Orange.  

Although the Board concedes that the veteran was exposed to 
Agent Orange during service, service connection for 
folliculitis, diagnosed in November 2005, is not warranted on 
a presumptive basis because this condition is not listed 
among the diseases recognized as being due to exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6) and § 3.309(e).  

The Board has considered the veteran's claim on a direct 
basis.  In this regard, it is noted that his service medical 
records are silent with respect to complaints or treatment 
referable to a skin disorder.  

A November 2005 report of VA outpatient treatment includes an 
assessment of folliculitis.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against granting service 
connection for folliculitis on a direct basis.  It is 
significant that the competent evidence of record reflects 
that the veteran initially sought treatment for skin 
complaints in November 2005, approximately 34 years after 
discharge from service.  In this regard, it is noted that the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The multi-decade gap 
between service separation (1971) and evidence of skin 
disorder (November 2005) weighs against the claim.  As such, 
the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson, (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).

Similarly, the competent medical evidence of record provides 
evidence against a finding of a nexus between the veteran's 
folliculitis and his period of active service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Specifically, 
the veteran began treatment for skin complaints over 30 years 
after service.

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no competent medical evidence was 
submitted to demonstrate whether it is at least as likely as 
not that the veteran's folliculitis was caused by his 
military service.

In addition, the Board finds that the remaining claims for 
service connection for chloracne, enlarged prostate, pain in 
the arms, hands, and feet, and a dental disorder must also be 
denied because the competent medical evidence of record, to 
include the veteran's service and VA treatment reports, is 
silent with respect to a diagnosis of these disorders.  

With respect to the claim for service connection for pain in 
the arms, hands, and feet, the Board notes that, although VA 
outpatient treatment reports reflect that the veteran 
complained of pain in the feet and ankles in November 2005, 
these records are silent with respect to a diagnosis in 
connection with these complaints.  In this regard, it is 
important for the veteran to understand that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez- 
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See Degmetich v. Brown, 104 
F. 3d 1328 (1997) (holding that VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of evidence showing current findings of chloracne, 
enlarged prostate, a disorder manifested by pain in the arms, 
hands, and feet, or a dental disorder, service connection 
cannot be granted.  38 C.F.R. § 3.304(f).

Although the veteran contends that his claimed disorders are 
the result of his period of active duty service, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the decision with respect to these service 
connection claims, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Unemployability Determination

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2007).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2008).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran has one service-connected disability, namely 
degenerative disc disease of the lumbar spine rated as 10 
percent disabling.  Therefore, he does not meet the schedular 
criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a)(2) 
(2008).  The Board must consider the provisions of 38 C.F.R. 
§ 4.16(b), however, which provides for referral of cases for 
extraschedular consideration if a veteran is unemployable by 
reason of service-connected disability, but does not meet the 
schedular requirements for consideration under 38 C.F.R. 
§ 4.16(a) (2008).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, it is necessary that the record reflect 
some factor which places the case in a different category 
than other veterans with equal rating of disability.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  This is so because a 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA outpatient treatment records include a November 2005 
notation that the veteran is employed as a real estate 
developer and his March 2006 report of VA spine examination 
includes the opinion that the severity of his low back 
condition is mild and does not affect his activities of daily 
living or employment.  

As the Court has stated, the record must reflect some factor 
that takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id.  The question is whether he is 
capable of performing the physical and mental acts required 
by employment because of his service-connected disabilities, 
not whether he can find employment. 

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, as mentioned, the veteran is 
employed in the field of real estate development.  
Accordingly, the weight of the evidence is against his claim 
for a TDIU under both 38 C.F.R. § 4.16(a) and (b).

The veteran does not meet the threshold minimum percentage 
criteria of 38 C.F.R. § 4.16(a) and the evidence does not 
otherwise demonstrate an inability to secure or follow a 
substantially gainful occupation due to his service-connected 
disability to warrant application of 38 C.F.R. § 4.16(b) for 
extra-schedular consideration.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a skin condition, to 
include chloracne, on the back, stomach, neck, face, and head 
is denied. 

Entitlement to service connection for enlarged prostate is 
denied.

Entitlement to service connection for pain in the arms, 
hands, and feet is denied.

Entitlement to service connection for a dental disorder, 
claimed as upper jaw and teeth moving, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


